DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 5/11/2022 is acknowledged.  The traversal is on the ground(s) that “when citing lack of unity of invention in a national stage application, the Examiner has the burden of explaining why each group lacks unity with each other group specifically describing special technical features in each group…”.  This is not found persuasive because at least in view of the rejections below, the prior art teaches a composition the same or substantially the same as the formulation in the composition of claim 1, and claim 14 is drawn to a different invention which does not require all limitations of claim 1, and moreover the prior art also breaks unity of invention between the product and composition inventions of claims 1 and 15.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected composition and process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/11/2022.
It is noted that upon a finding of allowable subject matter, all withdrawn claims will be inspected for eligibility for rejoinder.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/7/2020; 6/24/2021; and 3/28/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 11 recite the term “derivative” where, in this context, it is not clear what chemical compounds are necessarily included or, alternately, excluded from this named component.  Appropriate clarification is required.
As to claim 4, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4  recites the broad recitation prior to the word “preferably”, and the claim also recites the preferred items after the word “preferably” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Similarly, claim 9 recites broad and narrow ranges preceding and following, respectively, the phrase “in particular”.
Claim 8 recites “of natural origin” and “of biotechnological origin” where teaches terms are subjective, undefined, and open to multiple interpretations.  Appropriate clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0190317A1 (hereafter, “Bossant” et al.).
The instant claims are drawn to a composition comprising at least two visually distinguishable phases comprising (a) at least one fatty phase comprising at least one oil and (b) at least one aqueous phase comprising (i) at least one hydrophilic gelling agent and (ii) at least one compound selected from the group consisting of N,N-dimethyloglycine derivatives, alkyl(poly)glucosides, and mixtures thereof, as further specified in the claims.
	Bossant teaches a composition for topical application consisting of two separate phases, a hydrophilic phase and an oily phase, which may be emulsified upon shaking but then undergo phase separation after shaking is stopped (see [0001], [0003]and abstract in particular).  The hydrophilic phase comprises from 0.05% to 1.5% by weight of at least one non-ethoxylated alkylpolyglucoside (see [0012])(limitation of claim 13).  The weight ratio of hydrophilic to oil phase ranges from 90:10 to 10:90 (limitations of claims 1 and 2).  The alkylpolyglycoside is chosen from decylglucoside and caprylyl/capryl glucoside (see claims 1-8)(limitation of claim 12).  The formulations may comprise a hydrophilic gelling agent (see [0108]) which may be a polysaccharide of a biotechnological origin (see [0109])(limitation of claim 8) and may be present in an amount preferably from 0.1 to 5%  of the total formulation (see [0110])(limitation of claim 9).  Further regarding claims 3, 6, 7, the oil phase may also comprise an oil (see [0048], [0049], [0050], [0055]), and the oily phase may comprise from 10 to 90% and better still from 30-50% of the total formulation (see [0049]).  As to claim 4, the oil may be volatile or nonvolatile (see [0050] and [0075]).
	Accordingly, Bossant teaches each and every limitation of claims 1-9, 12, and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0190317A1 (hereafter, “Bossant” et al.) in view of US 2010/0215603 A1 (hereafter, “Kanda” et al.).
The instant claims are drawn to a composition comprising at least two visually distinguishable phases comprising (a) at least one fatty phase comprising at least one oil and (b) at least one aqueous phase comprising (i) at least one hydrophilic gelling agent and (ii) at least one compound selected from the group consisting of N,N-dimethyloglycine derivatives, alkyl(poly)glucosides, and mixtures thereof, as further specified in the claims.
	Bossant teaches a composition for topical application consisting of two separate phases, a hydrophilic phase and an oily phase, which may be emulsified upon shaking but then undergo phase separation after shaking is stopped (see [0001], [0003]and abstract in particular).  The hydrophilic phase comprises from 0.05% to 1.5% by weight of at least one non-ethoxylated alkylpolyglucoside (see [0012])(limitation of claim 13).  The weight ratio of hydrophilic to oil phase ranges from 90:10 to 10:90 (limitations of claims 1 and 2).  The alkylpolyglycoside is chosen from decylglucoside and caprylyl/capryl glucoside (see claims 1-8)(limitation of claim 12).  The formulations may comprise a hydrophilic gelling agent (see [0108]) which may be a polysaccharide of a biotechnological origin (see [0109])(limitation of claim 8) and may be present in an amount preferably from 0.1 to 5%  fo the total formulation (see [0110])(limitation of claim 9).  Further regarding claims 3, 6, 7, the oil phase may also comprise an oil (see [0048], [0049], [0050], [0055]), and the oily phase may comprise from 10 to 90% and better still from 30-50% of the total formulation (see [0049]).  As to claim 4, the oil may be volatile or nonvolatile (see [0050] and [0075]).
Accordingly, Bossant teaches each and every limitation of claims 1-9, 12, and 13. It is established that when a reference anticipates an invention, it necessarily renders such invention obvious as well. Anticipation is the “epitome of Obviousness”, In re Kalm, 378 F.2d 959, 962 (CCPA 1967).
As to claims 10 and 11, Bossant does not teach the N,N-dimethylglycine derivative component.  Kanda cures this deficiency.
Kanda teaches a topical formulation which may be in the form of an emulsion (see abstract; see [0074]).  Kanda specifies alkyl glycines including N,N-dimethylglycine (see [0072]) among water-soluble components which may be desirably be included as a moisturizing agent.
Both Bossant and Kanda are directed to topical formulations including those for cleansing the skin and/or for makeup removal for instance and may be in the form of emulsions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add N,N-dimethylglycine as in claims 1 and 10 based on Kanda’s teaching of this component (with R being a C1 group).  One would have been motivated to do so to convey desirable moisturizing effects upon topical use as suggested by Kanda.  As to the amount claimed in claim 11, Bossant teaches that the moisturizing agents may be used and may be hydrophilic active agents then illustrates this component comprising 2% of the hydrophilic phase which itself comprises 70% by weight of the total composition (therefore 1.4%, a value within the claimed range)(see [0117] and Example 3 on page 7 for instance).  Accordingly, it would have been obvious to use Kanda’s specific moisturizing agent in the formulation fo Bossant in an amount recommended by Bossant, with a reasonable expectation of success.  From this amount at least as a starting point, one would have been motivated to perform routine optimization procedures in order to maximize formulation stability, solubility, and effectiveness.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617